Per Curiam.
The record of case on appeal discloses that there were only two eye-witnesses to the collision of motor vehicles here involved- ■ — the plaintiff E. L. Taylor, and defendant E. M. Hunt. And careful consideration of their testimony reveals conflicting accounts of the accident and events immediately preceding.
Thus the evidence is in conflict as to speed of the cars or motor vehicles, as to their position on the highway at the moment of impact, as to the skidding of defendant’s car, and as to whether defendant ran off the highway and on to the shoulder on his side just prior to the collision.
Now as to Plaintiff’s Appeal: These appellants group and present for consideration forty-five assignments of error, based upon exceptions of like number. Of these ten are abandoned by reason of failure of supporting argument in brief. Rule 28 of Rules of Practice in Supreme Court. And all other assignments of error have been carefully considered, and prejudicial error is not made to appear. Indeed, there is evidence to support the issues submitted to and answered by the jury. No new principle is involved.
And as to Defendant’s Appeal: While defendant assigns as error alleged failure of trial judge to charge the jury, as required by G.S. 1-180, in respect to the fifth issue, it is stated in his brief that he was content to settle with the “draw verdict” of the jury; but if plaintiffs are entitled to a new trial, so is he. Therefore, the Court finding no error on plaintiffs’ appeal, takes defendant at his word, and makes like decision on his appeal.
Each party will pay cost of his statement of case on appeal, and of briefs filed, and each will pay one-half remaining cost of the appeal.
On Plaintiffs’ Appeal: No Error.
On Defendant’s Appeal: No Error.